DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 3/21/22 has been considered.  Applicant’s arguments are deemed to be persuasive-in-part.
	 
Election/Restrictions-re-iterated
Applicant’s election without traverse of Group I, claims 1-23, 25, 27, 32-34, 37 (species HCDRs of SEQ ID NO. 1 or 33, 65 or 97 and 129, LCDRs of SEQ ID NO. 161, 181 and 201, VH of SEQ ID NO. 236 and VL of SEQ ID NO. 256) in the reply filed on 9/2/21 remains acknowledged. 
Claims 25 and 38 are withdrawn from consideration as being drawn to a non-elected inventions.
Claims 1-23, 27, 32-34 and 37, as they read on the elected species, are currently under examination.
Withdrawal of Rejections/Objections
	The objection to the specification is withdrawn in view of the amendment to the specification.
	All rejections under 35 USC 112 (a), (b) (d) are withdrawn in view of the amendments to the claims.

Response to Arguments

Claim Objections
Claims 1-23, 27, 32-34 and 37 are/remain objected to because of the following informalities:  they contain non-elected species.  Appropriate correction is required.
Applicant argues that once allowable subject is found, examination should continue to the next species.  Once the Examiner finds allowable subject matter, the Examiner will move on to the next species.  However, until the time when all species are either examined or cancelled, the objection remains.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-13, 16-23, 27, 32-34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Thanos et al US 2014/0046030 or Thanos et al US 9738724] in view of Penta et al WO 2016/014434 (priority to 7/22/2014), Kline WO 2016/123582 (priority to 1/30/2015), Hampl et al US 2014/00933495, Park et al EP 953639 and Lonberg et al WO 2016/081748 (priority to 11/21/2014).  Since Thanos ‘724 is the patent that issued from Thanos ‘030, for brevity, all citations made in the rejection below will be to the ‘030 document, unless otherwise stated.  This rejection is re-written below.
Thanos et al disclose antibody drug conjugates using antibodies with non-natural amino acid residues at site specific positions, wherein the site specific mutations are at HC404, HC121, HC180, HC241, HC221, HC136, HC25, HC40, HC 119, HC190, HC222, HC 19, HC52 and HC70 according to Kabat or Chothia numbering and at LC 22, LC7 and LC152 according to Kabat or Chothia numbering (summary, (para 74-123 and Table1 and entire reference).  Substitutions at these specific sites results in antibodies that have advantageous production yields, solubility, binding and/or activity (para 6+, para 130).  These specific site mutations are used to conjugate the linker/payload to the antibody (para. 135).  The non-natural amino acids can be those selected from the group consisting of p-acetyl-L-phenylalanine, O-methyl-L- tyrosine, L -3-(2-naphthyl)alanine, 3-methyl-phenylalanine, O-4-allyl-L-tyrosine, 4-propyl-L- tyrosine, a tri-O-acetyl-GcNAc3-serine, L-Dopa, fluorinated phenylalanine, isopropyl-L- phenylalanine, p-azido-L-phenylalanine, p-acyl-L- phenylalanine, p-benzoyl-L-
The only difference between the reference and the instant invention is the antibodies of CD74, wherein the antibodies comprise HCDRs of SEQ ID NO. 1 or 33, 65 or 97 and 129, LCDRs of SEQ ID NO. 161, 181 and 129, VH of SEQ ID NO. 236 and VL of SEQ ID NO. 256, the conjugate comprising formulas of claim 6, the antibodies comprising contact regions of SEQ ID NO. 304 and 305, the antibodies being aglycosylated or having the Tm1 or Tm2 of claims 32-33 and the payloads being amantins or hemiasterlins.
Penta et al disclose antibodies to CD74 wherein the antibody comprises SEQ ID NO. 238 (which has applicant’s SEQ ID NO. 1 or 33, 65 or 97 and 129), SEQ ID NO. 267 (which has applicant’s SEQ ID NO. 161, 181 and 201), SEQ ID NO. 268 (which is 
Kline et al disclose hemisterlins conjugation therapy wherein the payload is hemiasterlin and the conjugations have the formulas of 101a and 101b (which as the same as the structures of applicant’s claim 6—formulas 101a and 101b) and these conjugates are used for the treatment of cancer (summary and entire reference)
Hampl et al discloses that therapeutics moieties such as maytansines (DM1), auristatin (MMAE, MMAF) and amanitins (para 236) are known in the art are cytotoxic, anti-cancer agents and can be used in conjugation therapy for the treatment of hjyperproliferative disorders (also see entire reference).
	Constant regions of applicant’s SEQ ID NO: 304 and 305 are well known in the art.  Lonberg et al discloses SEQ ID NO: 127 and 131 (which are applicant’s constant regions of SEQ ID NO 304-305, respectively).  Park et al discloses SEQ ID NO. 22 and 20 (which are applicant’s constant regions of SEQ ID NO 304-305, respectively).  
Since Thanos discloses antibody drug conjugates using antibodies with non-natural amino acid residues at site specific positions, wherein the site specific mutations 

	See In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable.  In the opinion text of In re Haller, it is stated that: Whether the statement of intended use appears merely in the claim or in a label on the product is immaterial so far as the question of patentability is concerned...In accordance with the patent statutes, an article or composition of matter, in order to patentable, must not only be useful and involve invention, but must also be new.  If there is no novelty in an article or composition itself, then a patent cannot be properly granted on the article or composition, regardless of the use for which it is intended.  The difficulty is not that there can never be invention in discovering a new process involving the use of an old article, but that the statues make no provision for patenting of an article or composition which is not, in and of itself, new. 
	Also see In re Venezia 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur.  Further, In re Miller 164 USPQ 46 (CCPA 1969)  and In re Gulak (CA FC)217 USPQ 401 relate to a mathematical device and to a measuring cup respectively.  In each of these cases, the printed matter is considered a patentable distinction because the function of the device depends upon the printed matter itself which is a part of the substrate; without the printed indicia or numbers, the substrates lose their function.  Such is not the case with the instantly claimed articles.  The 
	It is further noted that the written material in the instructions is not considered to be within the statutory classes and does not carry patentable weight. See MPEP 706.03(a). 
	Thus the instructions for use included in a kit or article manufacture constitute an “intended use” for that kit or article of manufacture. Intended use does not impart patentable weight to a product.  See MPEP 2111.03:
Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). 
	In the instant case, the claims are drawn to an article of manufacture which comprises a CD74 conjugate, and labeling instructions.  The intended use which is recited on the label or package insert lacks a function relationship to the antibody because the insert or label does not physically or chemically affect the chemical nature of the antibody within the article of manufacture, and furthermore, the antibody can still be used by the skilled artisan for other purposes.  Therefore the conjugates which are comprised within the article of manufacture are unpatentable over the prior art no functional relationship exists between the instructions for use and the conjugates. 
	Response to Arguments
	Applicant argues that the Penta and Kline references are not prior art because they are excluded under 102(b)(2)(C).  The statement made by applicant is not a proper statement.  A proper statement is “the claimed invention of the application under examination and the subject matter disclosed in the U.S. patent document applied as prior art were owned by the same person or subject to an obligation of assignment to the same person not later than the effective filing date of the claimed invention” (emphasis added) (MPEP 2154.02(c)).  If applicant supplies the proper statement, then this rejection will be withdrawn.




Claims 1-13, 16-23, 27, 32-34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Thanos et al US 2015/0017187 or Thanos et al US 964039] in view of Penta et al WO 2016/014434 (priority to 7/22/2014), Kline WO 2016/123582 (priority to 1/30/2015), Hampl et al US 2014/00933495, Park et al EP 953639 and Lonberg et al WO 2016/081748 (priority to 11/21/2014).  Since Thanos ‘039 is the patent that issued from Thanos ‘187, for brevity, all citations made in the rejection below will be to the ‘187 document unless otherwise stated.  This rejection is re-written below.
hanos et al disclose antibody drug conjugates using antibodies with non-natural amino acid residues at site specific positions, wherein the site specific mutations are at HC404, HC121, HC180, HC241, HC221, HC136, HC25, HC40, HC 119, HC190, HC222, HC 19, HC52 and HC70 according to Kabat or Chothia numbering and at LC 22, LC7 and LC152 according to Kabat or Chothia numbering (summary, (para 95-162 and entire reference).  Substitutions at these specific sites results in antibodies that have advantageous production yields, solubility, binding and/or activity (para 6+, para 130). These specific site mutations are used to conjugate the linker/payload to the antibody (para. 173).   The non-natural amino acids can be those selected from the group consisting of p-acetyl-L-phenylalanine, O-methyl-L- tyrosine, L-3-(2-naphthyl)alanine, 3-methyl-phenylalanine, O-4-allyl-L-tyrosine, 4-propyl-L- tyrosine, a tri-O-acetyl-GcNAc3-serine, L-Dopa, fluorinated phenylalanine, isopropyl-L- phenylalanine, p-azido-L-phenylalanine, p-acyl-L- phenylalanine, p-benzoyl-L-phenylalanine, L-phosphoserine, p-azidomethyl-L-phenyalanine, compound 56, phosphonoserine, 010-9232-5765/5/AMERICAS2phosphonotyrosine, p-iodo-phenylalanine, p-bromophenylalanine, p-amino-L-phenylalanine, isopropyl-L-phenylalanine, and p-propargyloxy-phenylalanine (para. 174-295  and page 47 (compound A6 is the same as applicant’s compound 56 and see claims 34-36 of US patent for p-azidomethyl-L-phenylalanine).  The antibodies are linked to variety of difference payloads, including but not limited to maytansines (DM1) and auristatins (MMAE and MMAF) and hemiasterlin (para.301-306 and 414).  The antibodies can be any antibodies known to those in the art and can be chimeric, fully human or humanized (para 415-416) and can be aglycosylated (para 27, 510 and 534). The linkers used in the antibody drug conjugates can be hydrolytically stable or 
The only difference between the reference and the instant invention is the antibodies of CD74, wherein the antibodies comprise HCDRs of SEQ ID NO. 1 or 33, 65 or 97 and 129, LCDRs of SEQ ID NO. 161, 181 and 129, VH of SEQ ID NO. 236 and VL of SEQ ID NO. 256, the conjugate comprising formulas of claim 6, the antibodies comprising contact regions of SEQ ID NO. 304 and 305, the antibodies being aglycosylated or having the Tm1 or Tm2 of claims 32-33 and the payloads being amantins.
Penta et al disclose antibodies to CD74 wherein the antibody comprises SEQ ID NO. 238 (which has applicant’s SEQ ID NO. 1 or 33, 65 or 97 and 129), SEQ ID NO. 267 (which has applicant’s SEQ ID NO. 161, 181 and 201), SEQ ID NO. 268 (which is applicant’s SEQ ID NO: 256), SEQ ID NO. 239 (which is applicant’s SEQ ID NO: 236), SEQ ID NO. 294 (which has applicant’s SEQ ID NO: 33, 97 and 129) and SEQ ID NO. 229 (which comprises applicant’s SEQ ID NO: 229) (para 59-241. Summary and entire reference).  The antibodies are of the isotype IgA, IgG, IgD, IgE or IgM (para 27), can be fragments such as scFv, Fab, F(ab’)2, Fv, etc (para 32-37), can be monoclonal, chimeric, humanized or human (para 37-42), and can have thermostabilities (Tm2, Tm1) which are the same as applicant’s claims 32-33 and these Tms refer to aglycosylated antibodies (para 242-244).  The antibodies can also be formed into kits (para 312).  The antibodies are used for the treatment of cancer (para 307-309).

Hampl et al discloses that therapeutics moieties such as maytansines (DM1), auristatin (MMAE, MMAF) and amanitins (para 236) are known in the art are cytotoxic, anti-cancer agents and can be used in conjugation therapy for the treatment of hjyperproliferative disorders (also see entire reference).
Constant regions of applicant’s SEQ ID NO: 304 and 305 are well known in the art.  Lonberg et al discloses SEQ ID NO: 127 and 131 (which are applicant’s constant regions of SEQ ID NO 304-305, respectively).  Park et al discloses SEQ ID NO. 22 and 20 (which are applicant’s constant regions of SEQ ID NO 304-305, respectively).  
Since Thanos discloses antibody drug conjugates using antibodies with non-natural amino acid residues at site specific positions, wherein the site specific mutations are at HC404, HC121, HC180, HC241, HC221, HC136, HC25, HC40, HC 119, HC190, HC222, HC 19, HC52 and HC70 according to Kabat or Chothia numbering and at LC 22, LC7 and LC152 according to Kabat or Chothia numbering and wherein the specific site mutations are where the linker/payload as conjugated to the antibody and that these substitutions results in antibodies that have advantageous production yields, solubility, binding and/or activity and that antibodies that are known in the art can be used, and since Penta discloses that antibodies to CD74 (the same antibodies as claimed by applicant, including the same isotype, same fragments and same thermostabilities) are known in the art, it would have been obvious to one of ordinary skill in the art before the 
With respect to the instructions in the kit, the printed matter on a label or package insert does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture, absent a functional relationship between the label or package insert and the product, composition, or article of manufacture.
	See In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable.  In the opinion text of In re Haller, it is stated that: Whether the statement of intended use appears merely in the claim or in a label on the product is immaterial so far as the question of patentability is concerned...In accordance with the patent statutes, an article or composition of matter, new.  If there is no novelty in an article or composition itself, then a patent cannot be properly granted on the article or composition, regardless of the use for which it is intended.  The difficulty is not that there can never be invention in discovering a new process involving the use of an old article, but that the statues make no provision for patenting of an article or composition which is not, in and of itself, new. 
	Also see In re Venezia 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur.  Further, In re Miller 164 USPQ 46 (CCPA 1969)  and In re Gulak (CA FC)217 USPQ 401 relate to a mathematical device and to a measuring cup respectively.  In each of these cases, the printed matter is considered a patentable distinction because the function of the device depends upon the printed matter itself which is a part of the substrate; without the printed indicia or numbers, the substrates lose their function.  Such is not the case with the instantly claimed articles.  The antibodies of the claimed articles remain fully functional absent the labeling or printed instructions for use. 
	It is further noted that the written material in the instructions is not considered to be within the statutory classes and does not carry patentable weight. See MPEP 706.03(a). 
	Thus the instructions for use included in a kit or article manufacture constitute an “intended use” for that kit or article of manufacture. Intended use does not impart patentable weight to a product.  See MPEP 2111.03:

	In the instant case, the claims are drawn to an article of manufacture which comprises a CD74 conjugate, and labeling instructions.  The intended use which is recited on the label or package insert lacks a function relationship to the antibody because the insert or label does not physically or chemically affect the chemical nature of the antibody within the article of manufacture, and furthermore, the antibody can still be used by the skilled artisan for other purposes.  Therefore the conjugates which are comprised within the article of manufacture are unpatentable over the prior art conjugates, because they function equally effectively with or without the labeling, and accordingly no functional relationship exists between the instructions for use and the conjugates. 
Response to Arguments
	Applicant did not specifically respond to this rejection, but it is assumed that the arguments are the same as the previous art rejection. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13, 16-23, 27, 32-34 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9764039 in view of Thanos US 2014/0046030, Penta et al WO 2016/014434 (priority to 7/22/2014), Kline WO 2016/123582 (priority to 1/30/2015), Hampl et al US 2014/00933495, Park et al EP 953639 and Lonberg et al WO 2016/081748 (priority to 11/21/2014).  This rejection is re-written below.
he claims of Thanos are directed to antibody drug conjugates comprising antibodies of the IgG class comprising substitution at at least HC 404 with a non-natural amino acids wherein the non-natural amino acid is selected from the group consisting of p-acetyl-L-phenylalanine, O-methyl-L- tyrosine, L-3-(2-naphthyl)alanine, 3-methyl-phenylalanine, O-4-allyl-L-tyrosine, 4-propyl-L- tyrosine, a tri-O-acetyl-GcNAc3-serine, L-Dopa, fluorinated phenylalanine, isopropyl-L- phenylalanine, p-azido-L-phenylalanine, p-acyl-L- phenylalanine, p-benzoyl-L-phenylalanine, L-phosphoserine, p-azidomethyl-L-phenyalanine, compound 56, phosphonoserine, 010-9232-5765/5/AMERICAS2phosphonotyrosine, p-iodo-phenylalanine, p-bromophenylalanine, p-amino-L-phenylalanine, isopropyl-L-phenylalanine, and p-propargyloxy-phenylalanine.  The therapeutic moieties are linked to the antibody by the site specific non-natural amino acid (claim 23).
The only difference between the reference and the instant invention is the antibodies of CD74, wherein the antibodies comprise HCDRs of SEQ ID NO. 1 or 33, 65 or 97 and 129, LCDRs of SEQ ID NO. 161, 181 and 129, VH of SEQ ID NO. 236 and VL of SEQ ID NO. 256, the conjugate comprising formulas of claim 6, the antibodies comprising contact regions of SEQ ID NO. 304 and 305, the antibodies being aglycosylated or having the Tm1 or Tm2 of claims 32-33 and the payloads being amantins, hemiasterlin, auristatins or maytansines and the other substitution sites of claim 1.
Thanos et al ‘030 disclose antibody drug conjugates using antibodies with non-natural amino acid residues at site specific positions, wherein the site specific mutations are at HC404, HC121, HC180, HC241, HC221, HC136, HC25, HC40, HC 119, HC190, HC222, HC 19, HC52 and HC70 according to Kabat or Chothia numbering and at LC 
Penta et al disclose antibodies to CD74 wherein the antibody comprises SEQ ID NO. 238 (which has applicant’s SEQ ID NO. 1 or 33, 65 or 97 and 129), SEQ ID NO. 267 (which has applicant’s SEQ ID NO. 161, 181 and 201), SEQ ID NO. 268 (which is 
Kline et al disclose hemisterlins conjugation therapy wherein the payload is hemiasterlin and the conjugations have the formulas of 101a and 101b (which as the same as the structures of applicant’s claim 6—formulas 101a and 101b) and these conjugates are used for the treatment of cancer (summary and entire reference)
Hampl et al discloses that therapeutics moieties such as maytansines (DM1), auristatin (MMAE, MMAF) and amanitins (para 236) are known in the art are cytotoxic, anti-cancer agents and can be used in conjugation therapy for the treatment of hjyperproliferative disorders (also see entire reference).
Constant regions of applicant’s SEQ ID NO: 304 and 305 are well known in the art.  Lonberg et al discloses SEQ ID NO: 127 and 131 (which are applicant’s constant regions of SEQ ID NO 304-305, respectively).  Park et al discloses SEQ ID NO. 22 and 20 (which are applicant’s constant regions of SEQ ID NO 304-305, respectively).  
Since Thanos claims antibody drug conjugates comprising substitution at at least HC404 with non-natual amino acids and since Thanos ‘030 discloses that such 

	See In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable.  In the opinion text of In re Haller, it is stated that: Whether the statement of intended use appears merely in the claim or in a label on the product is immaterial so far as the question of patentability is concerned...In accordance with the patent statutes, an article or composition of matter, in order to patentable, must not only be useful and involve invention, but must also be new.  If there is no novelty in an article or composition itself, then a patent cannot be properly granted on the article or composition, regardless of the use for which it is intended.  The difficulty is not that there can never be invention in discovering a new process involving the use of an old article, but that the statues make no provision for patenting of an article or composition which is not, in and of itself, new. 
	Also see In re Venezia 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur.  Further, In re Miller 164 USPQ 46 (CCPA 1969)  and In re Gulak (CA FC)217 USPQ 401 relate to a mathematical device and to a measuring cup respectively.  In each of these cases, the printed matter is considered a patentable distinction because the function of the device depends upon the printed matter itself which is a part of the substrate; without the printed indicia or numbers, the substrates lose their function.  Such is not the case with the instantly claimed articles.  The 
	It is further noted that the written material in the instructions is not considered to be within the statutory classes and does not carry patentable weight. See MPEP 706.03(a). 
	Thus the instructions for use included in a kit or article manufacture constitute an “intended use” for that kit or article of manufacture. Intended use does not impart patentable weight to a product.  See MPEP 2111.03:
Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). 
	In the instant case, the claims are drawn to an article of manufacture which comprises a CD74 conjugate, and labeling instructions.  The intended use which is recited on the label or package insert lacks a function relationship to the antibody because the insert or label does not physically or chemically affect the chemical nature of the antibody within the article of manufacture, and furthermore, the antibody can still be used by the skilled artisan for other purposes.  Therefore the conjugates which are comprised within the article of manufacture are unpatentable over the prior art no functional relationship exists between the instructions for use and the conjugates. 
Response to Arguments
Applicant argues that the Penta and Kline references are not prior art because they are excluded under 102(b)(2)(C).  The statement made by applicant is not a proper statement.  A proper statement is “the claimed invention of the application under examination and the subject matter disclosed in the U.S. patent document applied as prior art were owned by the same person or subject to an obligation of assignment to the same person not later than the effective filing date of the claimed invention” (emphasis added) (MPEP 2154.02(c)).  If applicant supplies the proper statement, then this rejection will be withdrawn.
Applicant argues that even in view of Penta and Kline and in view of the numerous possible conjugate combinations, the Office has not provided any reasons for the selection of the specific linkers, payload, non-natural amino acids and positions for nonnatural amino acid incorporations.  Applicant also argues that they have tested the conjugated in vitro and in vivo for efficacy.  Applicant’s claims include numerous possibilities of payloads, non-natural amino acids, linkers and positions for non-natural amino acids.  Thus, applicant’s claims are generic with respect to what applicant is arguing.  With respect to the efficacy, the Examiner has no reason to doubt the efficacy of the conjugates disclosed in Thanos and the secondary references.  Thus, it is the Examiner’s position that the references are enabled and produce an effective 





Claims 1-13, 16-23, 27, 32-34 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 9738724 in view of Thanos US 2015/0017187, Penta et al WO 2016/014434 (priority to 7/22/2014), Kline WO 2016/123582 (priority to 1/30/2015), Hampl et al US 2014/00933495, Park et al EP 953639 and Lonberg et al WO 2016/081748 (priority to 11/21/2014).  This rejection is re-written.
The claims of Thanos are directed to antibody drug conjugates comprising antibodies of the IgG class comprising substitution at at least HC 404 with a non-natural amino acids wherein the non-natural amino acid is selected from the group consisting of p-acetyl-L-phenylalanine, O-methyl-L- tyrosine, 3-methyl-phenylalanine, O-4-allyl-L-tyrosine, 4-propyl-L- tyrosine, a tri-O-acetyl-GcNAc3-serine, L-Dopa, fluorinated phenylalanine, isopropyl-L- phenylalanine, p-azido-L-phenylalanine, p-acyl-L- phenylalanine, p-benzoyl-L-phenylalanine, L-phosphoserine, phosphonoserine, 010-9232-5765/5/AMERICAS2phosphonotyrosine, p-iodo-phenylalanine, p-bromophenylalanine, p-amino-L-phenylalanine, isopropyl-L-phenylalanine, p-azidomethyl-L-pheylalanine and p-
The only difference between the reference and the instant invention is the antibodies of CD74, wherein the antibodies comprise HCDRs of SEQ ID NO. 1 or 33, 65 or 97 and 129, LCDRs of SEQ ID NO. 161, 181 and 129, VH of SEQ ID NO. 236 and VL of SEQ ID NO. 256, the conjugate comprising formulas of claim 6, the antibodies comprising contact regions of SEQ ID NO. 304 and 305, the antibodies being aglycosylated or having the Tm1 or Tm2 of claims 32-33 and the payloads being amantins, hemiasterlin, auristatins or maytansines and the other substitution sites of claim 1.
Thanos et al ‘187 disclose antibody drug conjugates using antibodies with non-natural amino acid residues at site specific positions, wherein the site specific mutations are at HC404, HC121, HC180, HC241, HC221, HC136, HC25, HC40, HC 119, HC190, HC222, HC 19, HC52 and HC70 according to Kabat or Chothia numbering and at LC 22, LC7 and LC152 according to Kabat or Chothia numbering (summary, (para 95-162 and entire reference).  Substitutions at these specific sites results in antibodies that have advantageous production yields, solubility, binding and/or activity (para 6+, para 130).  The non-natural amino acids can be those selected from the group consisting of p-acetyl-L-phenylalanine, O-methyl-L- tyrosine, an -3-(2-naphthyl)alanine, 3-methyl-phenylalanine, O-4-allyl-L-tyrosine, 4-propyl-L- tyrosine, a tri-O-acetyl-GcNAc3-serine, L-Dopa, fluorinated phenylalanine, isopropyl-L- phenylalanine, p-azido-L-phenylalanine, p-acyl-L- phenylalanine, p-benzoyl-L-phenylalanine, L-phosphoserine, p-azidomethyl-L-phenyalanine, compound 56, phosphonoserine, 010-9232-5765/5/AMERICAS2phosphonotyrosine, p-iodo-
Penta et al disclose antibodies to CD74 wherein the antibody comprises SEQ ID NO. 238 (which has applicant’s SEQ ID NO. 1 or 33, 65 or 97 and 129), SEQ ID NO. 267 (which has applicant’s SEQ ID NO. 161, 181 and 201), SEQ ID NO. 268 (which is applicant’s SEQ ID NO: 256), SEQ ID NO. 239 (which is applicant’s SEQ ID NO: 236), SEQ ID NO. 294 (which has applicant’s SEQ ID NO: 33, 97 and 129) and SEQ ID NO. 229 (which comprises applicant’s SEQ ID NO: 229) (para 59-241. Summary and entire reference).  The antibodies are of the isotype IgA, IgG, IgD, IgE or IgM (para 27), can be fragments such as scFv, Fab, F(ab’)2, Fv, etc (para 32-37), can be monoclonal, chimeric, humanized or human (para 37-42), and can have thermostabilities (Tm2, Tm1) which are the same as applicant’s claims 32-33 and these Tms refer to 
Kline et al disclose hemisterlins conjugation therapy wherein the payload is hemiasterlin and the conjugations have the formulas of 101a and 101b (which as the same as the structures of applicant’s claim 6—formulas 101a and 101b) and these conjugates are used for the treatment of cancer (summary and entire reference)
Hampl et al discloses that therapeutics moieties such as maytansines (DM1), auristatin (MMAE, MMAF) and amanitins (para 236) are known in the art are cytotoxic, anti-cancer agents and can be used in conjugation therapy for the treatment of hjyperproliferative disorders (also see entire reference).
Constant regions of applicant’s SEQ ID NO: 304 and 305 are well known in the art.  Lonberg et al discloses SEQ ID NO: 127 and 131 (which are applicant’s constant regions of SEQ ID NO 304-305, respectively).  Park et al discloses SEQ ID NO. 22 and 20 (which are applicant’s constant regions of SEQ ID NO 304-305, respectively).  
Since Thanos claims antibody drug conjugates comprising substitution at at least HC404 with non-natual amino acids and since Thanos ‘187 discloses that such antibodies can also have substitutions with non-natrual amino acids at HC121, HC180, HC241, HC221, HC136, HC25, HC40, HC 119, HC190, HC222, HC 19, HC52 and HC70 according to Kabat or Chothia numbering and at LC 22, LC7 and LC152 according to Kabat or Chothia numbering and that these substitutions results in antibodies that have advantageous production yields, solubility, binding and/or activity and that antibodies that are known in the art can be used, and since Penta discloses that antibodies to CD74 (the same antibodies as claimed by applicant, including the 
With respect to the instructions in the kit, the printed matter on a label or package insert does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture, absent a functional relationship between the label or package insert and the product, composition, or article of manufacture.
	See In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable.  In the opinion text of In re Haller, it is stated that: Whether the statement of intended use appears merely in the new.  If there is no novelty in an article or composition itself, then a patent cannot be properly granted on the article or composition, regardless of the use for which it is intended.  The difficulty is not that there can never be invention in discovering a new process involving the use of an old article, but that the statues make no provision for patenting of an article or composition which is not, in and of itself, new. 
	Also see In re Venezia 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur.  Further, In re Miller 164 USPQ 46 (CCPA 1969)  and In re Gulak (CA FC)217 USPQ 401 relate to a mathematical device and to a measuring cup respectively.  In each of these cases, the printed matter is considered a patentable distinction because the function of the device depends upon the printed matter itself which is a part of the substrate; without the printed indicia or numbers, the substrates lose their function.  Such is not the case with the instantly claimed articles.  The antibodies of the claimed articles remain fully functional absent the labeling or printed instructions for use. 
	It is further noted that the written material in the instructions is not considered to be within the statutory classes and does not carry patentable weight. See MPEP 706.03(a). 

Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). 
	In the instant case, the claims are drawn to an article of manufacture which comprises a CD74 conjugate, and labeling instructions.  The intended use which is recited on the label or package insert lacks a function relationship to the antibody because the insert or label does not physically or chemically affect the chemical nature of the antibody within the article of manufacture, and furthermore, the antibody can still be used by the skilled artisan for other purposes.  Therefore the conjugates which are comprised within the article of manufacture are unpatentable over the prior art conjugates, because they function equally effectively with or without the labeling, and accordingly no functional relationship exists between the instructions for use and the conjugates. 
Response to Arguments
	Applicant’s arguments have been addressed above.

Claims 1-23, 27, 32-33 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 45, 50-51, 53, 58-65, 68-69, 74-75, 80, 83-87, 90, 94 and 96 of copending Application No. 16633566 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the antibody drug conjugates used in the method claims of the reference application include those that are claimed in the instant application.   Additionally, the scope of the conjugates in the reference application is broader in that it includes any anti-CD74 antibody whereas the conjugates in the instant application are limited by sequence of CDR-H3.  The SEQ ID NOs and sequences are the same in both applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant argues that the rejection should be held in abeyance since this is a later filed case.  The Examiner agrees.



Claims 1-23, 27, 32-34 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 45, 50-51, 53, 58-65, 68-69, 74-75, 80, 83-87, 90, 94 and 96 of copending Application No. 16633566 in view of Thanos et al US 2015/0017187.

The only difference between the ‘566 application and the instant set of claims is the formation of a kit.
Thanos et al ‘187 disclose antibody drug conjugates using antibodies with non-natural amino acid residues at site specific positions, wherein the site specific mutations are at HC404, HC121, HC180, HC241, HC221, HC136, HC25, HC40, HC 119, HC190, HC222, HC 19, HC52 and HC70 according to Kabat or Chothia numbering and at LC 22, LC7 and LC152 according to Kabat or Chothia numbering (summary, (para 95-162 and entire reference).  Substitutions at these specific sites results in antibodies that have advantageous production yields, solubility, binding and/or activity (para 6+, para 130).  The non-natural amino acids can be those selected from the group consisting of p-acetyl-L-phenylalanine, O-methyl-L- tyrosine, L-3-(2-naphthyl)alanine, 3-methyl-phenylalanine, O-4-allyl-L-tyrosine, 4-propyl-L- tyrosine, a tri-O-acetyl-GcNAc3-serine, L-Dopa, fluorinated phenylalanine, isopropyl-L- phenylalanine, p-azido-L-phenylalanine, p-acyl-L- phenylalanine, p-benzoyl-L-phenylalanine, L-phosphoserine, p-azidomethyl-L-phenyalanine, compound 56, phosphonoserine, 010-9232-5765/5/AMERICAS2phosphonotyrosine, p-iodo-phenylalanine, p-bromophenylalanine, p-amino-L-phenylalanine, isopropyl-L-phenylalanine, and p-propargyloxy-phenylalanine (para. 174-295  and page 47 (compound A6 is the same as applicant’s compound 56 and see claims 34-36 of US patent for p-azidomethyl-L-phenylalanine).  The antibodies are linked to variety of difference payloads, including but not limited to maytansines (DM1) and auristatins (MMAE and MMAF) and hemiasterlin (para.301-306 and 414).  The antibodies can be any antibodies known to those in the art and can be chimeric, fully human or humanized 
Since Thanos et al and the claims of the ‘566 application are directed to the same conjugates and since Thanos et al discloses the formation of a kit using the conjugates, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to use the conjugates of the ‘566 application is a kit.
With respect to the instructions in the kit, the printed matter on a label or package insert does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture, absent a functional relationship between the label or package insert and the product, composition, or article of manufacture.
	See In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable.  In the opinion text of In re Haller, it is stated that: Whether the statement of intended use appears merely in the claim or in a label on the product is immaterial so far as the question of patentability is concerned...In accordance with the patent statutes, an article or composition of matter, in order to patentable, must not only be useful and involve invention, but must also be new.  If there is no novelty in an article or composition itself, then a patent cannot be properly granted on the article or composition, regardless of the use for which it is intended.  The difficulty is not that there can never be invention in discovering a new 
	Also see In re Venezia 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur.  Further, In re Miller 164 USPQ 46 (CCPA 1969)  and In re Gulak (CA FC)217 USPQ 401 relate to a mathematical device and to a measuring cup respectively.  In each of these cases, the printed matter is considered a patentable distinction because the function of the device depends upon the printed matter itself which is a part of the substrate; without the printed indicia or numbers, the substrates lose their function.  Such is not the case with the instantly claimed articles.  The antibodies of the claimed articles remain fully functional absent the labeling or printed instructions for use. 
	It is further noted that the written material in the instructions is not considered to be within the statutory classes and does not carry patentable weight. See MPEP 706.03(a). 
	Thus the instructions for use included in a kit or article manufacture constitute an “intended use” for that kit or article of manufacture. Intended use does not impart patentable weight to a product.  See MPEP 2111.03:
Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a 
	In the instant case, the claims are drawn to an article of manufacture which comprises a CD74 conjugate, and labeling instructions.  The intended use which is recited on the label or package insert lacks a function relationship to the antibody because the insert or label does not physically or chemically affect the chemical nature of the antibody within the article of manufacture, and furthermore, the antibody can still be used by the skilled artisan for other purposes.  Therefore the conjugates which are comprised within the article of manufacture are unpatentable over the prior art conjugates, because they function equally effectively with or without the labeling, and accordingly no functional relationship exists between the instructions for use and the conjugates. 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant argues that the rejection should be held in abeyance since this is a later filed case.  The Examiner agrees.
New Grounds of Rejection/Objection
Claim Objections
Claims 9-10 are objected to because of the following informalities:  Claims 9 and 10 do not refer to the antibodies in chronological, alphabetical order.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 9 is directed to an antibody conjugate wherein the antibody comprises “a VH comprising: a CDR-H1 comprising either one of SEQ ID NOs: 1 and 33 or both; a CDR-H2 comprising either one of SEQ ID NOs: 65 and 97 or both; and a CDR-H3 comprising SEQ ID NO: 129”.   SEQ ID NO:1 is GFNFSDY and SEQ ID NO. 33 is DYGMH.  Having both CDR-H1 sequences would mean that the antibody contains the sequence GFNFSDYDYGMH.  The VH sequence of SEQ ID NO. 236 in claim 1 does .  
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is directed to an antibody conjugate wherein the antibody comprises “a VH comprising: a CDR-H1 comprising either one of SEQ ID NOs: 1 and 33 or both; a CDR-H2 comprising either one of SEQ ID NOs: 65 and 97 or both; and a CDR-H3 comprising SEQ ID NO: 129”.   The claim is confusing because a single VH cannot have 2 CDR-H1’s and 2 CDR-H2’s.

Double Patenting
Claims 1-5, 7-13, 16-23, 27, 32-34 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent 10,975,150 in view of Thanos et al US 2014/0046030 or Thanos et al US 9738724 Thanos US 2015/0017187 or Thanos et al US 9764039 and Hampl et al US 2014/00933495.  Since Thanos ‘724 is the patent that issued from Thanos ‘030, for brevity, all citations made in the rejection below will be to the ‘030 document, unless otherwise stated.  Since Thanos ‘039 is the patent that issued from Thanos ‘187, for brevity, all citations made in the rejection below will be to the ‘187 document unless otherwise stated.  
The claims of the patent are directed to anti-CD74 antibodies comprising SEQ ID NO. 238 (which has applicant’s SEQ ID NO. 1 or 33, 65 or 97 and 129), SEQ ID NO. 267 (which has applicant’s SEQ ID NO. 161, 181 and 201) and SEQ ID NO. 229 (which comprises applicant’s SEQ ID NO: 229).  The antibodies comprise at least one constant region from SEQ ID NO. 304 and 305 (which are the same as applicant’s SEQ ID NO. 304 and 305). The antibodies are isotypes of IgA, IgD, IgE, IgM or IgG, can be monoclonal, aglycosylated, human or humanized or fragments such as Fv, Fab, etc.  The Tm1 and Tm2 of the antibodies are the same as applicant’s.  The antibodies are formed into kits with instructions and are used in pharmaceutical formulations and methods for treating cancers.
The only difference between the claimed antibodies of the patent and the instant application are the formation of an antibody drug conjugate with the site specific mutations with a non-natural amino acid at positions HC404, HC121, HC180, HC241, HC221, HC136, HC25, HC40, HC 119, HC190, HC222, HC 19, HC52 and HC70 at LC 22, LC7 and LC152, the linker being hydrolytically stable or cleavable and payloads being maytansines, hemiasterlins, amanitins or auristatins, DM1, MMAF or MMAE and 
Thanos et al ‘030 disclose antibody drug conjugates using antibodies with non-natural amino acid residues at site specific positions, wherein the site specific mutations are at HC404, HC121, HC180, HC241, HC221, HC136, HC25, HC40, HC 119, HC190, HC222, HC 19, HC52 and HC70 according to Kabat or Chothia numbering and at LC 22, LC7 and LC152 according to Kabat or Chothia numbering (summary, (para 74-123 and Table1 and entire reference).  Substitutions at these specific sites results in antibodies that have advantageous production yields, solubility, binding and/or activity (para 6+, para 130).  These specific site mutations are used to conjugate the linker/payload to the antibody (para. 135).  The non-natural amino acids can be those selected from the group consisting of p-acetyl-L-phenylalanine, O-methyl-L- tyrosine, L -3-(2-naphthyl)alanine, 3-methyl-phenylalanine, O-4-allyl-L-tyrosine, 4-propyl-L- tyrosine, a tri-O-acetyl-GcNAc3-serine, L-Dopa, fluorinated phenylalanine, isopropyl-L- phenylalanine, p-azido-L-phenylalanine, p-acyl-L- phenylalanine, p-benzoyl-L-phenylalanine, L-phosphoserine, phosphonoserine, 010-9232-5765/5/AMERICAS2phosphonotyrosine, p-iodo-phenylalanine, p-bromophenylalanine, p-amino-L-phenylalanine, compound 30 and p-propargyloxy-phenylalanine (para. 136-231, 145, 170 and page 42 (compound 30 is the 
Thanos et al ‘187 disclose antibody drug conjugates using antibodies with non-natural amino acid residues at site specific positions, wherein the site specific mutations are at HC404, HC121, HC180, HC241, HC221, HC136, HC25, HC40, HC 119, HC190, HC222, HC 19, HC52 and HC70 according to Kabat or Chothia numbering and at LC 22, LC7 and LC152 according to Kabat or Chothia numbering (summary, (para 95-162 and entire reference).  Substitutions at these specific sites results in antibodies that have advantageous production yields, solubility, binding and/or activity (para 6+, para 130). These specific site mutations are used to conjugate the linker/payload to the antibody (para. 173).   The non-natural amino acids can be those selected from the group consisting of p-acetyl-L-phenylalanine, O-methyl-L- tyrosine, L-3-(2-naphthyl)alanine, 3-methyl-phenylalanine, O-4-allyl-L-tyrosine, 4-propyl-L- tyrosine, a tri-
Hampl et al discloses that therapeutics moieties such as maytansines (DM1), auristatin (MMAE, MMAF) and amanitins (para 236) are known in the art are cytotoxic, anti-cancer agents and can be used in conjugation therapy for the treatment of hjyperproliferative disorders (also see entire reference).
.




Claims 1-13, 16-23, 27, 32-34 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,975,150 in view of Thanos et al US 2014/0046030 or Thanos et al US 9738724 Thanos US 2015/0017187 or Thanos et al US 9764039, Hampl et al US 2014/00933495 and Kline WO 2016/123582 (priority to 1/30/2015).
The combination of the patent claims and the Thanos et al references and Hampl et al has been discussed above.
The only difference between the two claims are is the formulas of claim 6.
Kline et al disclose hemisterlins conjugation therapy wherein the payload is hemiasterlin and the conjugations have the formulas of 101a and 101b (which as the 
Since the formation of the antibody drug conjugates are obvious in view of the combination of the patent claims, Thanos references and Hampl and since conjugates having formulas 101a and 101b are known in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known formulas in Kline in the formation of the conjugtes.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/Sheela J. Huff/Primary Examiner, Art Unit 1643